DETAILED ACTION
Acknowledgements
The amendment filed 2/9/2021 is acknowledged.
Claims 1-2, 4, 6-11, 13, and 15-20 are pending.
Claims 1-2, 4, 6-11, 13, and 15-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claimed limitations integrate any abstract idea into the practical application of validating transactions in a blockchain network in which account balances are stored as aggregations of notes with corresponding value, while hiding values of individual notes. Applicant states that the claim is applied to transactions in a blockchain network in which account balances are stored as aggregations of notes with corresponding values, for which non-standard processing methods are applicable, since the claims relate to an account note model that is different from traditional banking. Applicant states the claim includes limitations particular to the account note model, such as a plurality of note identifiers identifying a plurality of notes, and a commitment of a change amount resulting from deducting the transaction amount from a total value of the plurality of notes. Applicant also identifies the limitation of “adding, to the first account, a new note, 
Examiner notes that the manner in which information about account balances is stored is an abstract idea because it involves a procedure of accounting for funds as part of a commercial interaction. The limitations of a plurality of note identifiers identifying a plurality of notes, and a commitment of a change amount resulting from deducting the transaction amount from a total value of the plurality of notes describe how the accounting is performed, as they describe how the notes are identified and how change is handled. Therefore, the fact that account balances are stored as aggregations of notes with corresponding value, while hiding values of individual notes, or that the claims use a plurality of note identifiers identifying a plurality of notes and a commitment of a change amount resulting from deducting the transaction amount from a total value of the plurality of notes describe how the accounting is performed, does not provide a practical application because it does not provide an additional element beyond the abstract idea. Additionally, the use of a blockchain network to maintain the account balances using the account note model and for verifying transactions does not provide a practical application because the blockchain serves as a ledger on which the transaction information is stored. Therefore, the blockchain is only used a tool to 

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1, 10, and 19 recite “receiving . . . an encrypted first random number,” and “receiving . . . a zero-knowledge proof based on one or more selected random numbers.” These limitations describe data items that are received, but not processed or used to carry out any active steps or functions that specifically rely on the data item. Therefore, these limitations recite nonfunctional descriptive material. Claims 2, 11, and 20 recites “comprise one or more of a note type, a commitment of a note value, and an encrypted random number on which the commitment of the note value is based,” claims 4 and 13 recite “the commitment of the transaction amount, the commitment of the change amount, and the commitment of the note value are outputs of homomorphic encryption,” and claims 6 and 15 recites “wherein each of the plurality of note identifiers comprises a transaction address and an index number indicating an order of a corresponding note in transaction output.” This describes characteristics of the data included in the plurality of notes and plurality of note identifiers, and characteristics of the commitment of the transaction amount, the commitment of the change amount, and the commitment of the note value, but does not require any steps or functions to be performed that rely on these specific characteristics. Claims 8 and 17 recite “wherein In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claims 1, 10, and 19 recite “for performing a transaction between a first account and a second account,” and “to verify an authenticity of the first account as a sender of the plurality of note identifiers.” These limitations recite intended use language describing the use of the notes and the intended result of verifying the digital signature, but do not require any active steps or functions to be performed. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-2, 4, and 6-9 are directed to a method, claims 10-11, 13, and 15-18 are directed to a non-transitory computer-readable medium, and claims 19-20 are directed to a system comprising one or more computers and one or more computer-readable memories. Therefore, these claims fall within the four statutory categories of invention.
The claims recite receiving information regarding a transfer of an amount of currency from one account to another, performing calculations to verify the validity of the information and to check the transaction amount and change amount to ensure they are valid, and updating the first and second accounts to indicate the transfer when the information is valid, which is an abstract idea. Specifically, the claims recite “receiving, . . . from a first account, a transaction request, wherein account balances . . . are stored as aggregations of notes with corresponding values, and wherein the transaction request comprises a . . . signature, a plurality of note identifiers identifying a plurality of notes for performing a transaction between the first account and a second account, a Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve the fundamental economic practice of performing accounting to ensure that a transfer of funds from one account to another is valid and is carried out properly, and also involve managing a commercial interaction in which a payer pays a payee and the appropriate accounts are credited or debited after ensuring the transaction information is valid. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of computers and a consensus node of a blockchain network, one or more processors of the consensus node device of the blockchain network, a non-transitory computer-readable medium storing instructions executable by the processor, and a system comprising one or more processors and one or more computer readable memories, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receiving, . . . from a first account, a transaction request, wherein account balances . . . 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using computers and a consensus node of a blockchain network, one or more processors of the consensus node device of the blockchain network, a non-transitory computer-readable medium storing instructions executable by the processor, and a system comprising one or more processors and one or more computer readable memories to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving information regarding a transfer of an amount of currency from one account to another, performing calculations to verify the validity of the information and to check the transaction amount and change amount to ensure they are valid, and updating the first and second accounts to indicate the transfer when the information is valid. As discussed above, taking the claim elements separately, the computers and a consensus node of a blockchain network, one or more processors of the consensus node device of the blockchain network, a non-transitory computer-readable medium storing instructions executable by the processor, and a system comprising one or more processors and one or more computer readable memories, perform the steps or functions of “receiving, . . . from a first account, a transaction 
Dependent claims 4, 6-9 3, and 15-18 further describe the abstract idea of receiving information regarding a transfer of an amount of currency from one account to another, performing calculations to verify the validity of the information and check the transaction amount and change amount to ensure they are valid and match the received information, and updating the first and second accounts to indicate the transfer when the information is valid. Dependent claims 2, 11, and 20 describe characteristics of the plurality of notes, but do not require any steps or functions to be performed, and thus do not improve the functioning of the computer. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Language
Claim 18 makes reference to multiple statutory classes of invention. A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention (MPEP 2173.05(p) (II), In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)).
Claim 18 is directed to a “non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations,” as it recites “the non-transitory computer-readable medium of claim 10.” However, the claim also recites that the claimed medium comprises a method step, as it recites “The non-transitory, computer-readable medium of claim 10, further comprising determining that a first transaction amount corresponding to the commitment of the transaction amount matches . . . .” Therefore, the claims are indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed structure (e.g. “the non-transitory computer-readable medium of claim 10”) or when one performs the method step of “determining that a first transaction amount corresponding to the commitment of the transaction amount matches . . . .” See MPEP 2173.05(p) (II), Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent Application Publication No. 20190108517 to Rose for disclosing digital currency for performing cash-equivalent transactions, and specifically, for disclosing signed cash certificates including a note identifier (See Abstract; ¶¶ 13-14).
US Patent No. 5,999,625 to Bellare, et al. for disclosing a method for electronic payment with issuer control, and specifically, for disclosing electronic coins having a specific identification (See 2:1-27).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685